Case 7:19-cv-04537-VB Document 40 Filed 08/12/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HASSON K. WILSON,
Plaintiff,

 

Vv.

CORRECTION OFFICER ANNA ; ORDER
FIGUEROA; CORRECTION OFFICER ;
CORDOVANO; SERGEANT A. BENITEZ; 19 CV 4537 (VB)
RN NURSE T. FREEMAN; and CAPTAIN
WASHER,

Defendants.

Plaintiff, who is proceeding pro se and in forma pauperis, commenced this action by
filing a complaint dated April 29, 2019. (Doc. #1). At that time, plaintiff was incarcerated at
Fishkill Correctional Facility.

By letter dated August 15, 2019, plaintiff informed the Court of his new address at Great
Meadow Correctional Facility. (Doc. #21).

By letter dated February 14, 2020, plaintiff informed the Court of his new address at Sing
Sing Correctional Facility. (Doc. #32).

On July 7, 2020, the Court received notice that its June 25, 2020, Order regarding the
case management conference previously scheduled for July 17, 2020, and its June 30, 2020,
Order extending certain discovery deadlines and adjourning the July 17 case management
conference to September 18, 2020, both of which were mailed to plaintiff, were returned as
undeliverable with the following notation: “No longer here paroled/released.”

By Order dated July 9, 2020, the Court ordered plaintiff to update the Court in writing as
to his current address, by August 10, 2020. (Doc. #38). The Court warned plaintiff, in bold and
underlined font, that if plaintiff failed to update his address by August 10, 2020, the Court may
dismiss the case for failure to prosecute or comply with Court orders. (Id.). The Court then
mailed the July 9 Order to plaintiff at his last known address on the docket.

On July 15, 2020, the Court received notice that the July 9 mailing to plaintiff was
returned as undeliverable with the following notation: “No longer here. Paroled/released.”

As the Court stated in its Order of Service dated June 19, 2019 (Doc. #12), it is plaintiff's
responsibility to notify the Court in writing if his address changes, and the Court may dismiss the
action if plaintiff fails to do so.

The Order of Service was mailed to plaintiff, along with an “Instructions for Litigants
Who Do Not Have Attorneys” pamphlet and a blank “Notice of Change of Address” form. (Doc.

 
Case 7:19-cv-04537-VB Document 40 Filed 08/12/20 Page 2 of 2

#13). Like the Order of Service, the Instructions pamphlet also states it is plaintiff’s
responsibility to notify the Court in writing if his address changes, and the Court may dismiss the
action if plaintiff fails to do so. (See id. at ECF 2).

To date, plaintiff has failed to update his address.

Accordingly, by September 11, 2020, plaintiff must update the Court in writing as to
his current address. Failure to comply with the Court’s Order will result in dismissal of
the action for failure to prosecute or comply with Court orders. Fed. R. Civ. P. 41(b).

The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would
not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
appeal. Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

Chambers will mail a copy of this Order to plaintiff at his last known address on the
docket.

Dated: August 12, 2020
White Plains, NY
SO ORDERED:

Vind adr

Vincent L. Briccetti
United States District Judge
